131 Ga. App. 175 (1974)
205 S.E.2d 529
CADLE et al.
v.
THE STATE.
49036.
Court of Appeals of Georgia.
Argued February 4, 1974.
Decided March 6, 1974.
Al Horn, for appellant.
William H. Ison, District Attorney, Robert E. Keller, for appellee.
BELL, Chief Judge.
A motion to suppress "shall be in writing and state facts showing wherein the search and seizure were unlawful." Code Ann. § 27-313 (b); Brannen v. State, 117 Ga. App. 69 (159 SE2d 476). The motion here alleged as grounds that "The affidavit was illegally executed in that it contains materially false allegations or information; that the place to be searched is vaguely and inaccurately described; the procedures for effectuating and reporting searches were not duly followed; and that the search was without probable cause and not supported by the warrant. The affidavit is facially insufficient." Not one fact was alleged which would show that the search and seizure were unlawful. The motion to suppress was procedurally defective and the trial judge correctly dismissed the motion without hearing any evidence.
Judgment affirmed. Quillian and Clark, JJ., concur.